9 N.Y.3d 891 (2007)
RONALD LOWE, III, an Infant, by His Father and Natural Guardian, RONALD LOWE, et al., Plaintiffs,
v.
DOLLAR TREE STORES, INC., Also Known as DOLLAR TREE NEW YORK, INC., Defendant and Third-Party Plaintiff-Respondent.
MAINKEY TOYS, Third-Party Defendant-Appellant.
Court of Appeals of the State of New York.
Submitted June 18, 2007.
Decided September 6, 2007.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.